Mr. Justice McIver.
As to the first question involved I concur generally, but as to the second question I concur in the result only, preferring to rest my conclusion upon the effect of the act of 1843, which in terms declares that unrecorded mortgages shall not be valid, “so as to affect the rights of subsequent creditors or purchasers for valuable consideration without notice.” *147The necessary effect of this declaration is that an unrecorded mortgage is void — is in fact not a mortgage — whenever the effect of so regarding it would be to affect the rights of a subsequent creditor without notice. Now as Robert IT. Wright is conceded to be such a creditor, it seems to me that it follows necessarily that his rights cannot, in any way, be affected by the mortgages of which he had no notice, and therefore in determining his rights these papers cannot be treated as mortgages, but must, as to him, take only the rank of sealed claims.
Judgment modified.